Citation Nr: 0207568	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957, and from January 1959 to January 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a TDIU.  
Pursuant to the veteran's relocation, the claims folder was 
subsequently transferred to the RO in Houston, Texas.


REMAND

The Board remanded the issues that are the subject of this 
decision in June 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand has not been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board specified that the RO should adjudicate the veteran's 
claim of entitlement to an increased rating for PTSD because 
it was inextricably intertwined with the issue of entitlement 
to TDIU.  

This error would not necessitate a remand in the ordinary 
course; however, the Board notes that the veteran, on a VA 
Form 9, Appeal to Board of Veterans' Appeals, dated in July 
1997, expressed disagreement with his assigned disability 
rating for PTSD.  The Board finds that this statement should 
have been construed as a notice of disagreement with the 
March 1997 rating decision that continued the veteran's 50 
percent disability rating for PTSD.  No statement of the case 
has been issued, following receipt of this notice of 
disagreement. The failure to issue a statement of the case 
(SOC) in such circumstances is a procedural defect requiring 
a remand.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board is cognizant of the veteran's failure to report for 
a VA psychiatric examination, scheduled in December 2001, 
pursuant to the Board's remand instructions.  Also, in its 
February 2002 Supplemental Statement of the Case (SSOC), the 
RO cited 38 C.F.R. § 3.655 (2001), which includes the 
provision that a reopened claim for an increased rating will 
be denied when a claimant fails to report for an examination.  
However, the RO denied the TDIU issue on the basis of the 
veteran's failure to report for the examination; it did not 
include the rating criteria applicable to the increased 
rating issue.  In fact, the RO did not even refer to the 
increased rating issue.  Under these circumstances, the Board 
cannot construe the February 2002 SSOC as an adequate SOC on 
the issue of entitlement to a rating in excess of 50 percent 
for PTSD.  The failure to issue a Statement of the Case is a 
procedural defect that must be cured by remand.  Manlicon, 
supra; Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); see 
also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2001), including issuance of a statement 
of the case, in response to the March 
1997 notice of disagreement initiating an 
appeal on the issue of entitlement to an 
evaluation in excess of 50 percent for 
service-connected PTSD.  The veteran and 
his representative should be notified of 
the requirement that a timely substantive 
appeal must be received to complete the 
appeal as to this issue.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  The veteran need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




